DENY Opinion Filed May 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00810-CV

                     IN RE AURELIA HEPPNER, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-17-21273

                         MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                           Opinion by Justice Schenck

      Relator’s petition for writ of mandamus challenges the trial court’s

September 13, 2021 order granting real party in interest’s motion for E.B. and J.B.

to be interviewed in the underlying suit affecting parent-child relationship. Relator

contends the trial court abused its discretion in ordering that the eighteen-year-old,

J.B., be interviewed in-chambers under Family Code Section 153.009 arguing that

J.B. is not a child as defined in Family Code Section 101.003 for the purposes of

such interview. See TEX. FAM. CODE §§ 101.003, 153.009. Relator also argues




                                     Page 1 of 2
that the trial court abused its discretion in ordering that the in-chambers interview

be conducted by Family Court Services.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of relator’s petition and record, real party’s response,

and relator’s reply and supplemental record, we conclude relator has failed to

demonstrate a clear abuse of discretion. Accordingly, we deny the petition for writ

of mandamus. See TEX. R. APP. P. 52.8(a).

      We also lift the stay we ordered on September 23, 2021 as to the interviews.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE



210810F.P05




                                     Page 2 of 2